DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1, 3-5, 7-9, and 11-12 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant amendments and arguments filed 10/21/2021 are persuasive to overcome the previously presented rejections. After further consideration, Examiner is of the opinion that Segesser fails to reasonably teach or suggest the combination of features of the currently presented claims. Specifically Segesser fails to specifically teach the relative strength of the portions, the axial expansion as currently claimed, and the device configured for coated and uncoated portions to be indwelling. Segesser teaches that the proximal end or the entire cannula is coated, but fails to teach a coated portion, an uncoated portion, in conjunction with the relative flexibility and the indwelling of an uncoated and coated portion. Examiner was unable to identify prior art which would reasonably teach or suggest, alone or in combination, the features of the claims as currently presented.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Benjamin J Klein/               Primary Examiner, Art Unit 3781